This opinion is subject to administrative correction before final disposition.




                            Before
             MONAHAN, HOLIFIELD, and DEERWESTER
                   Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Spencer T. DAILY
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202000110

                         Decided: 27 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                            Michael D. Libretto

 Sentence adjudged 6 January 2020 by a general court-martial con-
 vened at Marine Corps Recruit Depot Parris Island, South Carolina,
 consisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: reduction to E-1, confinement for 69 months, forfeiture of
 all pay and allowances, and a dishonorable discharge.

                            For Appellant:
              Captain Jeremiah J. Sullivan III, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Daily, NMCCA No. 202000110
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2